Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 17/083,510 filed on 10/29/2020 in which Claims 1 – 20 were file for examination.

Status of the Claims
Claims 1 – 19 are rejected under 35 U.S.C. 101 and Claims 1 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Examiner’s Comments Concerning the Recited Claims and 35 USC § 101
	Claims 13 – 20 recite a “computer program product” comprising a “computer-readable storage medium” (see Claim 13, Lines 1-2).    
The Specification of the present invention expressly states:
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
See Specification – Page 30 Paragraph 0097.
The examiner interprets this statement to clearly distinguish the claimed subject matter from all “transitory” media that is nonstatutory under 35 U.S.C. 101.  That is, based upon this statement, the examiner interprets the “computer-readable storage medium” to include only statutory subject matter and to exclude all “transitory” media (e.g., signals, carrier waves, etc.). 
If the recited “computer-readable storage medium” is intended to include any sort of “transitory” media, then Applicant should expressly state that in the Response to this Office Action.  In that instance, Claims 13 – 20 will be interpreted as being non-statutory and rejections under 35 U.S.C. 101 will be forthcoming.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 has been entered and considered by the examiner.

Specification
The Abstract should be an adequate, clear and concise statement of the technical disclosure of the patent application.  Also, the Abstract should include that which is new in the art to which the invention pertains.  Additionally, as expressly stated in 37 C.F.R. 1.72(b), the purpose of the Abstract is to enable the reader thereof to quickly determine, from a cursory inspection, the nature and gist of the technical disclosure.
The Abstract of the disclosure for the present application is objected to because it fails to satisfy these guidelines.    
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards an abstract idea without significantly more. The claim recites receiving text, analyzing the text, generating text based on the analysis and running a test on the generated text.
Regarding claim 1, the limitations “receiving an input text that is also transmitted to a text processing service; extracting characterizing information from the input text; generating a text payload using the characterizing information; and running a performance test on the text payload” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using pen and paper”. See MPEP 2106.04(a)(2)(III). The claim limitations are analogous to receiving text and analyzing the text to identify part of the speech in order to generate additional text based on the identified information and performing a performance test. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “mental processes” grouping of abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element “a text processing service”. The processing service is recited at a high-level of generality such it amounts no more than mere instructions to apply the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(a). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. As discussed above with regard to the integration of the abstract idea into a practical application, the additional element is no more than a well-understood, routine, and conventional activity that cannot provide an inventive concept. Therefore the claim is not patent eligible.

Regarding claims 7 and 13 they are rejected under the same rationale as claim 1 above. 
Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. The “processor” and “memory” are recited in a high level of generality and are merely generic computer components that do no more than merely invoke computer hardware as a tool to perform an existing process. Thus the limitations amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.

Regarding claims 2, 8 and 14, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 2, 8 and 14, merely require the generation of a sentence by following a structured which is an insignificant extra solution activity in the form of manipulating the gathered data. See MPEP 2106.05(g).

Regarding Claims 3, 9 and 15, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 3, 9 and 15 merely describe the sentence structured  pattern used to generated the sentence which is an insignificant extra solution activity in the form of manipulating the gathered data. See MPEP 2106.05(g).

Regarding Claims 4, 10 and 16, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 4, 10 and 16 merely describe the type of performance test that is performed over the generated text which is an insignificant extra-solution activity in the form or mere data gathering. See MPEP 2106.05(g).

Regarding Claims 5, 11 and 17 , the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 5, 11 and 17 merely require having a time associated with the performance test which is a mere instruction to apply an exception. See MPEP 2106.05(f).

Regarding Claims 6, 12 and 18,  the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. For example Claims 6, 12 and 18 merely describe the type of data that is obtained from the inputted text, which is an insignificant extra-solution activity in the form or mere data gathering. See MPEP 2106.05(g).

Regarding Claim 19, the claims do not include any additional element that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole. Claim 19, merely disclose the implementation of a text processing, wherein the text processing is a cloud based API which is a well-understood, routine and conventional activity. See MPEP 2106.05(d); and US 2019/0138649 par 0048, 0093 and 0164.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2019/0138649) (hereinafter, Sullivan) in view of Habermehl et al. (US 2017/0366496) (hereinafter, Habermehl).

Regarding Claim 1, Sullivan teaches a method (See Sullivan’s Abstract) comprising:
	receiving an input text that is also transmitted to a text processing service (Sullivan in par 0062 – 0063 and Fig. 3, teaches a use interface 300 associated with a software application 102 and a secondary application 104. The text editor pane 302 displays an electronic document 303 having a document type of a resume. Sullivan in par 0066, further teaches that the secondary application pane 304 displays information generated by the secondary application 104, including an identification or indication of the document type and any other information or prompts that may be generated or required by the secondary application 104. The secondary application pane 304 is displaying examples of language that may be used in a work experience paragraph);
	extracting characterizing information from the input text (Sullivan in par 0068 and Fig. 3, further teaches that the secondary application pane 304 may further display content items 222 related to the content characteristics extracted from the electronic document 303 or obtained, e.g., through a manual search function); 
	generating a text payload using the characterizing information (Sullivan in par 0122 – 0123 and Fig. 3, further teaches that according to keyword rules and grammatical rules for keywords and grammatical constructions associated with resumes, the classifier module 508 extracts “software engineer”, “Microsoft”, “Redmond”, “Washington”, “United States”, “full stack development”, and “dashboards, ASP .NET Web APIs, custom Azure Pack Resource Providers”. The classifier module 508 and/or the augmenter module 706 may identify “software engineer”, “Microsoft”, “Redmond”, “Washington”, and “United States” as establishing a subsection 314 for work experience, “full stack development” as a grammatical subject, and “dashboards, ASP .NET Web APIs, custom Azure Pack Resource Providers” as a grammatical object. On the basis of conventional grammatical sentence or text structure, the augmenter module 706 may obtain and recommend other grammatical parts of speech, including verbs, adverbs, and the like, which are commonly utilized in the Work Experience sections of high-engagement resumes and/or member profiles 216. Thus, the augmenter module 706 may, for example, recommend verbs such as “teamed”, “interfaced”, and “developed”. The augmenter module 706 may further suggest sentence or text formats based on the previously noted parts of speech. Thus, in an example, the augmenter module 706 may suggest a sentence structure, e.g., of VERB-OBJECT, SUBJECT-VERB-OBJECT, VERB-SUBJECT-OBJECT, etc., and prompt the user to select a sentence structure and then populate the sentence with the corresponding content as identified and recommended and/or accepted words above).
	However, Sullivan does not specifically disclose running a performance test on the text payload.  
	Habermehl in par 0111, teaches that the content distribution network (CDC) 110 has internal processing subscribers that process assigned data streams to perform functions within the server 102. Internal processing subscribers could perform functions such as providing content to a user, receiving a response from a user, determining the correctness of the received response, updating one or several models based on the correctness of the response, recommending new content for providing to one or several users or the like. The internal processing subscribers 402-408 can receive a request for creation of a form, receive filter inputs from the user, provide content components corresponding to the filter inputs to the user, receive selections of content components for inclusion in the form, calculate a reliability of the form, generate recommended changes to the form, store the form, provide the form to a user, receive responses to the provided form, evaluate the responses, generate a score characterizing the received response, update information relevant to the user, generate and provide an intervention or intervention recommendation, and provide the updated information relevant to the user. 
	Habermehl in par 0177 – 0178 and Fig. 10, further teaches that the process 950 begins a block 952 wherein one or several features are identified within the received response. These features can comprise attributes of the received response such as, for example, one or several spelling errors, one or several grammatical errors, one or several word usages, one or several sentence structures, one or several concepts, or the like. Each feature can be a single instance of one of, for example, a spelling error, a grammatical error, a word usage, a sentence structure, a concept, or the like. The features can be identified via the application of a natural language processing algorithm to the response and/or via the use of natural language processing software. The identification of these features can include, for example, the parsing of all or portions of the response, part of speech tagging all or portions of the response, sentence breaking, stemming, word segmentation, lexical semantic analysis, named entity recognition, natural language understanding, optical character recognition, relationship extraction, sentiment analysis, discourse analysis, speech recognition, speech segmentation, or the like. This natural language processing can include machine learning such that the feature identification improves over time as more responses are processed.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Habermehl with the teachings as in Sullivan, it order to perform a performance test on the generated text of Sullivan as disclosed in Habermehl. The motivation for doing so would have been to provide a natural language processing that include a machine learning such that the feature identification improves over time as more responses are processed and calculate the reliability of the generated text (See Habermehl par 0111 and 0177 – 0178).

	Regarding Claim 2, Sullivan in view of Habermehl teaches the limitations contained in parent Claim 1. Sullivan further teaches:
	wherein generating the text payload using the characterizing information includes: 
	generating a sentence structure pattern based on contiguous part of speech patterns within the characterizing information; and filling terms into the sentence structure pattern based on parts of speech associated with respective terms (Sullivan in par 0122 – 0123 and Fig. 3, further teaches that according to keyword rules and grammatical rules for keywords and grammatical constructions associated with resumes, the classifier module 508 extracts “software engineer”, “Microsoft”, “Redmond”, “Washington”, “United States”, “full stack development”, and “dashboards, ASP .NET Web APIs, custom Azure Pack Resource Providers”. The classifier module 508 and/or the augmenter module 706 may identify “software engineer”, “Microsoft”, “Redmond”, “Washington”, and “United States” as establishing a subsection 314 for work experience, “full stack development” as a grammatical subject, and “dashboards, ASP .NET Web APIs, custom Azure Pack Resource Providers” as a grammatical object. On the basis of conventional grammatical sentence or text structure, the augmenter module 706 may obtain and recommend other grammatical parts of speech, including verbs, adverbs, and the like, which are commonly utilized in the Work Experience sections of high-engagement resumes and/or member profiles 216. Thus, the augmenter module 706 may, for example, recommend verbs such as “teamed”, “interfaced”, and “developed”. The augmenter module 706 may further suggest sentence or text formats based on the previously noted parts of speech. Thus, in an example, the augmenter module 706 may suggest a sentence structure, e.g., of VERB-OBJECT, SUBJECT-VERB-OBJECT, VERB-SUBJECT-OBJECT, etc., and prompt the user to select a sentence structure and then populate the sentence with the corresponding content as identified and recommended and/or accepted words above).  

	Regarding Claim 3, Sullivan in view of Habermehl teaches the limitations contained in parent Claim 2. Sullivan further teaches:
	wherein the generated sentence structure patterns are based on a frequency that sentence structure patterns are used as indicated in the characterizing information (Sullivan in par 0122 – 0123 and Fig. 3, teaches that on the basis of conventional grammatical sentence or text structure, the augmenter module 706 may obtain and recommend other grammatical parts of speech, including verbs, adverbs, and the like, which are commonly utilized in the Work Experience sections of high-engagement resumes and/or member profiles 216), and 
	wherein the terms filled into the sentence structure patterns are based on a frequency of terms used as indicated in the characterizing information (Sullivan in par 0120, further teaches that the alternative wording may be based on what the online social networking system 200 empirically determines to be language that tends to produce relatively higher engagement between, e.g., recruiters and job candidates. The augmentation module 706 may provide such alternative language in the secondary application pane 304. Sullivan in par 0122 – 0123 and Fig. 3, further teaches that on the basis of conventional grammatical sentence or text structure, the augmenter module 706 may obtain and recommend other grammatical parts of speech, including verbs, adverbs, and the like, which are commonly utilized in the Work Experience sections of high-engagement resumes and/or member profiles 216).

	Regarding Claim 4, Sullivan in view of Habermehl teaches the limitations contained in parent Claim 1.  Habermehl further teaches:
	wherein running the performance test includes performing at least one selected from a group consisting of: sentiment analysis on the text payload, entity extraction on the text payload, and syntax analysis on the text payload (Habermehl in par 0177 – 0178 and Fig. 10, further teaches that the process 950 begins a block 952 wherein one or several features are identified within the received response. These features can comprise attributes of the received response such as, for example, one or several spelling errors, one or several grammatical errors, one or several word usages, one or several sentence structures, one or several concepts, or the like. Each feature can be a single instance of one of, for example, a spelling error, a grammatical error, a word usage, a sentence structure, a concept, or the like. The features can be identified via the application of a natural language processing algorithm to the response and/or via the use of natural language processing software. The identification of these features can include, for example, the parsing of all or portions of the response, part of speech tagging all or portions of the response, sentence breaking, stemming, word segmentation, lexical semantic analysis, named entity recognition, natural language understanding, optical character recognition, relationship extraction, sentiment analysis, discourse analysis, speech recognition, speech segmentation, or the like. This natural language processing can include machine learning such that the feature identification improves over time as more responses are processed.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Habermehl with the teachings as in Sullivan, it order to perform a performance test on the generated text of Sullivan as disclosed in Habermehl. The motivation for doing so would have been to provide a natural language processing that include a machine learning such that the feature identification improves over time as more responses are processed and calculate the reliability of the generated text (See Habermehl par 0111 and 0177 – 0178).

	Regarding Claim 5,  Sullivan in view of Habermehl teaches the limitations contained in parent Claim 4.  Habermehl further teaches: 
	wherein the performance test yields a processing time required to perform the performance test (Habermehl in par 0178 and Fig. 10, further teaches the features can be identified via the application of a natural language processing algorithm to the response and/or via the use of natural language processing software. The identification of these features can include, for example, the parsing of all or portions of the response, part of speech tagging all or portions of the response, sentence breaking, stemming, word segmentation, lexical semantic analysis, named entity recognition, natural language understanding, optical character recognition, relationship extraction, sentiment analysis, discourse analysis, speech recognition, speech segmentation, or the like. This natural language processing can include machine learning such that the feature identification improves over time as more responses are processed.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Habermehl with the teachings as in Sullivan, it order to perform a performance test on the generated text of Sullivan as disclosed in Habermehl. The motivation for doing so would have been to provide a natural language processing that include a machine learning such that the feature identification improves over time as more responses are processed and calculate the reliability of the generated text (See Habermehl par 0111 and 0177 – 0178).

	Regarding Claim 6, Sullivan in view of Habermehl teaches the limitations contained in parent Claim 1. Sullivan further teaches:
	wherein characterizing information includes a language of the input text, contiguous part of speech patterns within the input text, and terms used per part of speech (Sullivan in par 0119 – 0123, further teaches that the augmentation module 706 may perform various functions to augment the electronic document 303, including but not limited to: providing example language for inclusion in the electronic document 303; suggest reformatting the electronic document 303 to conform to alternative templates and forms. The augmentation module 706 may utilize the extracted content of a component 308 and, by extension, the section included therein, to obtain alternative wording for the section from the online social networking system 200. The alternative wording may be based on what the online social networking system 200 empirically determines to be language that tends to produce relatively higher engagement. On the basis of conventional grammatical sentence or text structure, the augmenter module 706 may obtain and recommend other grammatical parts of speech, including verbs, adverbs, and the like, which are commonly utilized in the Work Experience sections of high-engagement resumes and/or member profiles 216. Thus, the augmenter module 706 may, for example, recommend verbs such as “teamed”, “interfaced”, and “developed”. In various examples, the augmenter module 706 may further suggest sentence or text formats based on the previously noted parts of speech. Thus, in an example, the augmenter module 706 may suggest a sentence structure, e.g., of VERB-OBJECT, SUBJECT-VERB-OBJECT, VERB-SUBJECT-OBJECT, etc., and prompt the user to select a sentence structure and then populate the sentence with the corresponding content as identified and recommended and/or accepted words above).  

	Regarding Claim 7, this claim merely recites a system comprising a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method as similarly recited in Claim 1. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 7, as indicated in the above rejection of Claim 1.

	Regarding Claim 8, this claim merely recites a system comprising a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method as similarly recited in Claim 2. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 8, as indicated in the above rejection of Claim 2.

	Regarding Claim 9, this claim merely recites a system comprising a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method as similarly recited in Claim 3. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 9, as indicated in the above rejection of Claim 3.

	Regarding Claim 10, this claim merely recites a system comprising a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method as similarly recited in Claim 4. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 10, as indicated in the above rejection of Claim 4.

	Regarding Claim 11, this claim merely recites a system comprising a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method as similarly recited in Claim 5. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 5.

	Regarding Claim 12, this claim merely recites a system comprising a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method as similarly recited in Claim 6. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 6.

	Regarding Claim 13, this claim merely recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly recited in Claim 1. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 1.

	Regarding Claim 14, this claim merely recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly recited in Claim 2. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 2.

	Regarding Claim 15, this claim merely recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly recited in Claim 3. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 3.

	Regarding Claim 16, this claim merely recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly recited in Claim 4. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 4.

	Regarding Claim 17, this claim merely recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly recited in Claim 5. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 5.

	Regarding Claim 18, this claim merely recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly recited in Claim 6. Accordingly, Sullivan in view of Habermehl discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 6.

	Regarding Claim 19, Sullivan in view of Habermehl teaches the limitations contained in parent Claim 13. Sullivan further teaches:
	wherein the text processing service is a cloud based application programming interface (API) (Sullivan in par 0048,teaches that some or all of the software applications may be served from a remote server, such as in “cloud” computing applications. Sullivan in par 0093, further teaches that the augmenter modules 706 may request remote processing on a remote server via a funnel module. Sullivan in par 0164, further teaches that the one or more processors may also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an application program interface (API)).  

	Regarding Claim 20, Sullivan in view of Habermehl teaches the limitations contained in parent Claim 13.Sullivan further teaches:
	wherein memory and processing power resource allocation to the text processing service is altered based on the performance test (Sullivan in par 0143, further teaches that augmentation can be implemented symmetrically locally on a software application 102 client and remotely on the secondary application 104 server/servers. In particular, it may be desirable for a client to reach out to a server to augment content. At the same time, more powerful clients would want to use their local resources for augmentation to achieve both low latency and lower cost of goods and services. In full generality, clients may fluidly mix results from (simultaneous) local augmentations of content with server augmentations (of the same or other content).
	Additionally, Habermehl in par 0178 and Fig. 10, further teaches the features can be identified via the application of a natural language processing algorithm to the response and/or via the use of natural language processing software. The identification of these features can include, for example, the parsing of all or portions of the response, part of speech tagging all or portions of the response, sentence breaking, stemming, word segmentation, lexical semantic analysis, named entity recognition, natural language understanding, optical character recognition, relationship extraction, sentiment analysis, discourse analysis, speech recognition, speech segmentation, or the like. This natural language processing can include machine learning such that the feature identification improves over time as more responses are processed.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Habermehl with the teachings as in Sullivan, it order to perform a performance test on the generated text of Sullivan as disclosed in Habermehl. The motivation for doing so would have been to provide a natural language processing that include a machine learning such that the feature identification improves over time as more responses are processed and calculate the reliability of the generated text (See Habermehl par 0111 and 0177 – 0178).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176